FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         October 13, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
MURTAZA ALI,

      Plaintiff - Appellant,

v.                                                         No. 17-6050
                                                    (D.C. No. 5:14-CV-01174-C)
JUSTIN JONES, Director; ED EVANS,                          (W.D. Okla.)
Warden, Interim Director; ROBERT
PATTON, Director; MARK KNUTSON,
Director’s Designee; JIM FARRIS,
Warden; TIFFANY POWELL, Warden’s
Assistant; (FNU) TERRY, Kitchen
Supervisor; (FNU) FOX, Kitchen
Supervisor; MIKE DUNCAN, Unit
Manager; JOSH LEE, Lieutenant; JAY
DRAWBRIDGE, Chaplain; KELLY
CURRIE, Kitchen Supervisor; K.
SACKET, Mail Room Supervisor; LEO
BROWN, Chaplin; (FNU) DENTON,
Chief of Security , (FNU) JONES, Kitchen
Supervisor; (FNU) HADDOCK, Kitchen
Supervisor; JANET DOWLING, Warden;
OKLAHOMA DEPARTMENT OF
CORRECTIONS,

      Defendants – Appellees.


                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

      Plaintiff-Appellant Murtaza Ali appeals from the district court’s dismissal of

various claims and defendants, including a grant of summary judgment in favor of

three defendants. The parties are familiar with the facts so we need not restate them

here other than to state that Mr. Ali claimed that defendants violated his civil rights

by failing to provide a Halal diet and denying him access to a religious text, the

Noble Quran, as well as retaliating against him. The district court adopted a series of

reports and recommendations by the magistrate judge and entered judgment in favor

of defendants. See Ali v. Drawbridge, No. CIV-14-1174-C, 2017 WL 401254 (W.D.

Okla. Jan. 30, 2017); ECF No. 188. We affirm.

      Mr. Ali claims that the district court erred in dismissing his Religious Land

Use and Institutionalized Persons Act (RLUIPA) claims as moot because he is no

longer incarcerated. “RLUIPA claims regarding prison conditions become moot if the

inmate plaintiff is released from custody.” Pfeil v. Lampert, 603 F. App’x 665, 668 (10th

Cir. 2015). Once Mr. Ali was released from Oklahoma Department of Corrections

custody, his RLUIPA claims became moot.

      Mr. Ali argues that his First Amendment rights were violated by various

defendants under 42 U.S.C. § 1983. Specifically, he claims that he was denied a



      
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
                                            2
Halal diet and a copy of the Noble Quran, and he also claims that his cell was

searched in retaliation for him being a Muslim.1

      Mr. Ali has not marshaled facts tending to show that any defendants had any

personal involvement in denying him a Halal diet, therefore he cannot maintain a

§ 1983 action against them. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Mr. Ali

also argues that his right to freely exercise his religion was substantially burdened

because he was not allowed a copy of the Noble Quran. But no such right was

substantially burdened because the prison regulations relied upon to deny Mr. Ali a

copy were rationally related to a valid penological interest. Moreover, Mr. Ali had

alternative means by which to exercise his religion (several different translations of

the Quran were available to him). See Turner v. Safley, 482 U.S. 78, 90–91 (1987).

      Mr. Ali claims that his cell was raided and a copy of the Noble Quran taken

from his cell in retaliation against him for being a Muslim. Mr. Ali has no Fourth

amendment rights to privacy in his jail cell. Hudson v. Palmer, 468 U.S. 517, 525–26

(1984). Additionally, he was not allowed to have a copy of the Noble Quran and no

facts support his claim of retaliation in these circumstances. See Shero v. City of

Grove, 510 F.3d 1196, 1203 (10th Cir. 2007) (discussing the elements of a retaliation

claim).




      1
        Mr. Ali also claims an Establishment Clause violation. Because he raises this
issue for the first time on appeal, we will not consider it. McDonald v. Kinder-
Morgan, Inc., 287 F.3d 992, 999 (10th Cir. 2002).

                                           3
      For his remaining claims, Mr. Ali has failed to persuade us of any legal errors

of the district court. Thus, we affirm the district court for substantially the same

reasons regarding: (1) dismissing the complaints against defendants Terry, Haddock,

and Jones as untimely and for ineffective service (ECF No. 182); (2) dismissing Mr.

Ali’s third amended complaint (ECF No. 81); (3) the denial of Rule 56(d) motion (ECF

No. 180, magistrate report and recommendation); (4) denial of motion for Martinez

report (ECF No. 167); (5) denial of motion for appointment of counsel (ECF No. 80);

and (6) dismissal of claims against defendant Fox for failure to exhaust

administrative remedies (ECF No. 165, magistrate report and recommendation).

      AFFIRMED. We DENY all pending motions including Mr. Ali’s motion to

proceed in forma pauperis.

                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                            4